In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
     ___________________________

          No. 02-21-00317-CV
     ___________________________

  IN THE INTEREST OF A.W., A CHILD

                AND
     ___________________________

          No. 02-21-00318-CV
     ___________________________

  IN THE INTEREST OF W.W., A CHILD


 On Appeal from County Court at Law No. 1
             Parker County, Texas
 Trial Court Nos. CIV-19-0018, CIV-21-0663


   Before Wallach, Kerr, and Birdwell, JJ.
    Per Curiam Memorandum Opinion
             MEMORANDUM OPINION, JUDGMENT, AND ORDER

      On February 2, 2022, we consolidated In the Interest of A.W., a Child, No. 02-21-

00317-CV, and In the Interest of W.W., a Child, No. 02-21-00318-CV, which are

termination-of-parental-rights appeals involving the same alleged father, appellant

J.W. (Appellant). Prior to consolidation, we issued several notices to Appellant about

the actions he was required to take to proceed with each appeal. We also abated case

number 02-21-00317-CV in December 2021 for the trial court to determine whether

Appellant was indigent. The trial court found that Appellant was not indigent. See Tex.

R. App. P. 20.1; Tex. R. Civ. P. 145.

      On February 1, 2022, we notified Appellant that payment arrangements had

not been made for the clerk’s record in case number 02-21-00318-CV as required by

the Rules of Appellate Procedure. See Tex. R. App. P. 35.3(a)(2). We warned

Appellant that unless he made arrangements to pay for the clerk’s record and

provided us with proof of payment by February 11, 2022, the appeal would be

dismissed for want of prosecution. See Tex. R. App. P. 37.3(b), 44.3. On February 16,

2022, we again warned Appellant that we would dismiss the appeal for want of

prosecution in case number 02-21-00318-CV if he did not arrange to pay for the

clerk’s record and provide us with proof of payment by February 28, 2022. See Tex. R.

App. P. 37.3(b). Appellant has not made payment arrangements for the clerk’s record




                                          2
in case number 02-21-000318-CV. 1 Accordingly, we sever the appeal in case number

02-21-00318-CV and dismiss it for want of prosecution. See Tex. R. App. P. 37.3(b),

42.3(b), 43.2(f). Appellant must pay all costs of the appeal in case number 02-21-

00318-CV. See Tex. R. App. P. 43.4.

      Appellant has paid for the clerk’s record in case number 02-21-00317-CV, but

he has not paid for the reporter’s record in that case. We notified him several times—

on December 7, 2021; December 28, 2021; January 21, 2022; February 2, 2022; and

February 16, 2022—that payment arrangements had not been made for the reporter’s

record and that failure to do so would result in this court’s considering and deciding

only those issues or points that do not require a reporter’s record for a decision. See

Tex. R. App. P. 34.6(b)(1), 35.3(b)(2)–(3), 37.3(c). Having given Appellant ample

opportunities to make payment arrangements for the reporter’s record, we will only

consider and decide the issues or points that do not require a reporter’s record for a

decision in the appeal in case number 02-21-00317-CV.

      Appellant’s brief in case number 02-21-00317-CV is due March 30, 2022.

                                                      Per Curiam

Delivered: March 10, 2022


      1
         Because termination-of-parental-rights cases are ultra-accelerated for the best
interest of the children, we cautioned Appellant in our February 16, 2022 letter that
there would be no further extensions of time to make payment arrangements for the
record in either case. See Tex. R. Jud. Admin. 6.2(a), reprinted in Tex. Gov’t Code Ann.,
tit. 2, subtit. F app. (requiring appellate court to dispose of an appeal from a judgment
terminating parental rights, so far as reasonably possible, within 180 days after the
notice of appeal is filed).
                                              3